NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DOUGLAS M. BAGGE,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1595
                                            )
NEW YORK LIFE INSURANCE                     )
COMPANY,                                    )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Duane A. Daiker, Michael S. Taaffe,
and Jarrod J. Malone of Shumaker, Loop
& Kendrick, LLP, Sarasota, for Appellant.

Wm. Jere Tolton, III of Ogden & Sullivan,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.